        Case 19-13194-mdcUNITED
                           Doc 50 STATES    BANKRUPTCY
                                   Filed 02/24/20            COURT
                                                   Entered 02/24/20 14:12:23                                 Desc Main
                                   Document     Page 1 of 2
                              Eastern District of Pennsylvania (Philadelphia)
In re                                                                     Case No. 19-13194-mdc
Kadine M Williams                                                         Chapter     13

                                     Debtor.




    NOTICE OF WITHDRAWAL OF NOTICE OF POSTPETITION MORTGAGE FEES, EXPENSES, AND
                                      CHARGES
                                      (CLAIM 3)


Creditor, Wells Fargo Bank, N.A., hereby withdraws its Notice of Postpetition Mortgage Fees, Expenses and Charges with respect to
Claim No. 3, filed in the above-entitled matter on 10/18/2019.



 Dated:      02/24/2020                                                   Respectfully submitted,



                                                                          /s/ Gwendolyn Carmichael McClain


                                                                          VP Loan Documentation
                                                                          Wells Fargo Bank, N.A.
                                                                          MAC N9286-01Y
                                                                          1000 Blue Gentian Road
                                                                          Eagan, MN 55121-7700
                                                                          P: 800-274-7025
                                                                          E: 180DayInquiries@wellsfargo.com




1139015-e5656d9d-435e-4c3c-868c-7ac3eada6a04-
               Case 19-13194-mdc              Doc 50        Filed 02/24/20         Entered 02/24/20 14:12:23               Desc Main
                             UNITED STATES   BANKRUPTCY
                                       Document Page 2 of 2 COURT
                                                 Eastern District of Pennsylvania (Philadelphia)
                                                                            Chapter 13 No. 19-13194
 In re:                                                                     Judge: Chief Judge Magdeline D. Coleman
 Kadine M Williams
                                                   Debtor(s).

                                                    CERTIFICATE OF SERVICE
 I hereby certify that on or before February 24, 2020, I served a copy of this Notice and all attachments upon each of the entities named below by
 the court's notice of electronic filing or by placing a copy thereof in an envelope, in the United States Mail with first class mail postage prepaid,
 addressed to each of them as follows:

 Debtor:                    By U.S. Postal Service First Class Mail Postage Prepaid:
                            Kadine M Williams
                            1326 E. Barringer Street
                            Philadelphia, PA 19119



 Debtor's Attorney:         By U.S. Postal Service First Class Mail Postage Prepaid:
                            BRAD J. SADEK
                            Sadek and Cooper
                            1315 Walnut Street
                            Suite 502
                            Philadelphia, PA 19107

 Trustee:                   By U.S. Postal Service First Class Mail Postage Prepaid:
                            WILLIAM C. MILLER, Esq.
                            Chapter 13 Trustee
                            P.O. Box 1229
                            Philadelphia, PA 19105



                                                                            /s/ John Shelley
                                                                            InfoEx, LLC
                                                                            (as authorized agent for Wells Fargo Bank, N.A.)




1139015-c4a10ea8-4e4c-4ec5-a265-7f80293a4f90-
